On October 27, 1949, plaintiff leased a store for the sale of paints and wallpaper, the lease containing an agreement on the part of the landlord that it would not lease any other store in the building for any business offering the sale of paints and wallpaper. On December 14, 1949, the landlord leased to appellant the store next door to that of plaintiff for the sale of hardware and houseware. Appellant sold paints in connection with its business. This is an appeal from so much of the judgment, entered after trial, restraining appellant from selling, advertising or displaying paints and wallpaper in violation of the covenants contained in the lease to plaintiff. Judgment, insofar as appealed from, unanimously affirmed, with costs. Present — Nolan, P. J., Adel, MaeCrate, Schmidt and Beldoek, JJ.